I concur in part, but respectfully dissent in part, because of what I believe to be the precise issue in this case. This is an action in mandamus. Mandamus lies only to compel a state officer to perform some duty. In our previous opinion, we held that whatever other relief appellant might have been seeking, he had stated a claim under R.C. 5145.25, the section which says that a warden must provide each prisoner with a bible. In construing R.C. 5145.25 to carry out the intent of the legislature, we found the word "bible" to be used generically to mean the basic or primary sacred text.
On remand, the trial court directed appellant to state which sacred text he was seeking. In response, Karmasu submitted a list totaling sixty-six books. Most of his response was, of course, unrelated to the warden's duty set out in R.C. 5145.25
and unrelated to our previous order on remand. To that extent, the trial court erred, but only because Karmasu failed to specifically ask the court for any one book.
The majority opinion remands this case for a hearing on what constitutes the Hindu Bible because there is nothing in the record on that issue. I think we are imposing an impossible task on the trial court on remand: making a finding as to what is the most important book of Hinduism, comparable to the Christian Bible.
I am hardly more versed in Hinduism than the majority, but I do know that Hinduism is entirely nonhierarchical in its writings and practices. One Hindu's opinion as to what is sacred, and what is a sacred writing, is as good, and as valid, as any other's. No Hindu speaks with the voice of a pope, nor even with the authority of Christian synod or of a Muslim ulema. There can be no expert testimony on this issue.
Unlike the majority, however, I would not remand on the grounds of unfamiliarity with Hinduism, but instead would modify based on my familiarity with Ohio law. I find in the record that among the books sought by appellant was the Bhagava Gita. I would grant that specific request for relief.
Although there is no one Hindu text which is exactly comparable to the Christian Bible as that word was used by the legislature, the Bhagava Gita is *Page 404 
widely read and respected by members of the Hindu religion and is regarded by all religious scholars as an eminently important sacred text of Hinduism. This is also a book Karmasu asked for in his pleading. Granting the relief he himself has requested is not error. If that relief is not adequate, he might seek further action, but the burden is on him to prove that the warden has not complied with the statute.
I would find that if a warden has provided a Hindu prisoner with a copy of the Bhagava Gita, he has complied with R.C.5145.25. I would, pursuant to the authority granted in App.R. 12, modify the order of the trial court. I would order the trial court to direct respondent to furnish petitioner with a copy of the Bhagava Gita in English translation. I would then affirm the judgment of the trial court as modified.